Approval of Minutes of previous sitting
Yesterday's Minutes have been distributed.
Are there any comments?
Mr President, Item 13 of the Minutes refers to a Member changing political group to join the ITS Group. It makes no reference to Mr Wise leaving the IND/DEM Group and I wondered whether this was a mistake. I understand his party, the UK Independence Party, has suspended him pending the investigations into alleged fraud in his case. Does this not mean that his group has also suspended him, or was the press campaign deliberately misleading?
I think your point is made, Mr Corbett. We will look into it.
(The Minutes of the previous sitting were approved)